

 S2734 ENR: To designate the Federal building and United States courthouse located at 1300 Victoria Street in Laredo, Texas, as the “George P. Kazen Federal Building and United States Courthouse”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2734IN THE SENATE OF THE UNITED STATESAN ACTTo designate the Federal building and United States courthouse located at 1300 Victoria Street in
 Laredo, Texas, as the George P. Kazen Federal Building and United States Courthouse.1.George P. Kazen Federal Building and United States Courthouse(a)DesignationThe Federal building and United States courthouse located at 1300 Victoria Street in Laredo, Texas, shall be known and designated as the George P. Kazen Federal Building and United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the George P. Kazen Federal Building and United States Courthouse.Speaker of the House of RepresentativesVice President of the United States and President of the Senate